Citation Nr: 0812669	
Decision Date: 04/16/08    Archive Date: 05/01/08

DOCKET NO.  96-44 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a compensable rating for inactive pulmonary 
tuberculosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
September 1968.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal of a July 1996 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.  

The veteran presented testimony at a Video Conference Hearing 
chaired by the undersigned Veterans Law Judge in December 
1998.  A transcript of the hearing is associated with the 
veteran's claims folder.

This appeal has been remanded on numerous occasions for 
further evidentiary development.  See Board decisions dated 
April 1999, November 2003, February 2005, February 2006 and 
October 2006.  The case is once more before the Board for 
appellate consideration.


FINDING OF FACT

The veteran's current diminished respiratory capacity is 
primarily incidental to nonservice-connected causes, rather 
than his service-connected inactive pulmonary tuberculosis.


CONCLUSION OF LAW

The criteria for a compensable rating for inactive pulmonary 
tuberculosis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 
4.6, 4.7, 4.97, Diagnostic Codes 6600 and 6731 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2007).  

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2007).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This includes 
consideration of the evidence pertaining to the level of 
disability from the time period one year before the claim was 
filed.  38 U.S.C. § 5110.  In addition, the Court has 
determined that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. 
West, 12 Vet. App. 119, 126 (1999)). 

The veteran's service-connected inactive pulmonary 
tuberculosis has been evaluated under the provisions of 38 
C.F.R. § 4.97, Diagnostic Code (DC) 6731, for tuberculosis, 
pulmonary, chronic, active.  That diagnostic code provides 
that depending on the specific findings, inactive pulmonary 
tuberculosis is to be rated as the residuals of interstitial 
lung disease, restrictive lung disease, or, when obstructive 
lung disease is the major residual, as chronic bronchitis (DC 
6600).  Thoracoplasty is to be rated as removal of the ribs 
under DC 5297.  A note to this diagnostic code provides that 
a mandatory examination will be requested immediately 
following notification that active tuberculosis evaluated 
under DC 6730 has become inactive, and that any change in 
evaluation will be carried out under the provisions of 38 
C.F.R. § 3.105(e) (involving reductions in rating).

Under to 38 C.F.R. § 4.97, the general rating formulas for 
evaluating interstitial, restrictive, and obstructive lung 
disease use the results of pulmonary function testing (PFT) 
and specifically the Forced Expiratory Volume in one second 
(FEV-1), the ratio of FEV-1 to Forced Vital Capacity (FEV- 
1/FVC), and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath method (DLCO (SB)), in terms of 
percentages of predicted, for evaluations from 10 percent to 
100 percent, although the values (of FEV-1, FEV-1/FVC, and 
DLCO (SB)) vary for each level of disability (i.e., 10, 30, 
60, and 100 percent) as to each type of lung disease (i.e., 
whether interstitial, restrictive, and obstructive).

In this case, the veteran has been diagnosed as having, 
primarily, obstructive lung disease, and hence consideration 
of DC 6600 for chronic bronchitis is warranted.  As indicated 
below, DC 6600 provides for the evaluation of PFT testing 
results according to the general rating formula for 
obstructive lung disease -- with the consideration of 
specific additional factors that will warrant either a 60 or 
100 percent evaluation as well.  Under DC 6600, a 10 percent 
rating is warranted when there is a FEV-1 of 71 to 80 percent 
predicted, or; FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 
of 66 to 80 percent predicted.  A 30 percent rating is 
warranted when there is a FEV-1 of 56 to 70 percent 
predicted, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 
of 56 to 65 percent predicted.  A 60 percent rating is 
warranted when there is a FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) 
of 40 to 55 percent predicted, or; a maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is warranted by FEV-1 less than 
40 percent of predicted value, or; FEV-1/FVC less than 40 
percent, or; DLCO (SB) less than 40-percent predicted, or; 
maximum exercise capacity less than 15ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; a requirement of outpatient oxygen therapy.

Public Law 90-493 repealed section 356 of Title 38, United 
States Code, that had provided graduated ratings for inactive 
tuberculosis.  The repealed section, however, still applies 
to the case of any veteran who on August 19, 1968, was 
receiving or entitled to receive compensation for 
tuberculosis.  See 38 C.F.R. § 4.89 (2007).  Where the 
repealed provision remains applicable, it should be mentioned 
in the discussion portion of all ratings in which these 
provisions are applied.  Id.  In the present case, note that 
the veteran was initially awarded service connection pursuant 
to a May 1969 rating decision, with an effective date of 
January 20, 1969, and hence, the repealed provision governing 
the evaluation of inactive tuberculosis would have no 
application.

Upon review of the record in this case, the preponderance of 
the evidence is against any finding that the veteran has 
impairment attributable to his inactive pulmonary 
tuberculosis that would warrant any higher rating for this 
condition.  

In a May 1969 rating decision, the RO granted the veteran 
service connection for pulmonary tuberculosis under 
Diagnostic Code 6701, based on evidence in April 1969 of 
active pulmonary tuberculosis, far advanced, with pleural 
effusion right.  An evaluation of 100 percent was assigned, 
effective January 20, 1969.

In an October 1970 rating decision, the RO discontinued the 
veteran's 100 percent evaluation for pulmonary tuberculosis, 
due to medical evidence in September 1970 that the veteran's 
tuberculosis was inactive.  A noncompensable evaluation was 
assigned under Diagnostic Code 6725, effective September 15, 
1971.

The veteran appealed the October 1970 decision and in a June 
1972 decision, the Board denied the veteran's request for an 
increased (compensable) rating for his service-connected 
pulmonary tuberculosis.

In June 1996, the veteran filed a statement, indicating that 
he wished to re-open his claim for tuberculosis.
In a July 1996 rating decision, the RO continued the 
noncompensable evaluation for the veteran's pulmonary 
tuberculosis under Diagnostic Code 6731, based on evidence 
from the VA Medical Center in Alexandria, Louisiana which 
showed that a chest X-ray taken in August 1994 was 
essentially negative, and that the veteran had no symptoms of 
tuberculosis at that time.

The veteran appealed the July 1996 decision and in September 
2002, he was afforded a VA examination in response to his 
claim.  Pulmonary function test done at that time showed 
moderately severe obstructive airway disease.  Chest X-ray 
showed normal heart size and pleural scarring.  The 
examiner's diagnoses were inactive pulmonary tuberculosis 
with residual mild pleural scarring and moderate obstructive 
airway disease.  The examiner also noted that the veteran had 
been a tobacco abuser for many years, and that it was likely 
that the use of tobacco had contributed significantly to his 
then current diagnosis of moderately severe obstructive 
airway disease.

In accordance with a February 2005 Board remand, the veteran 
was afforded VA examinations in April 2005 and May 2005.  At 
that time, pulmonary function tests, FEV1, FVC, FEV1/FVC AND 
FEF were reduced,  indicating airway obstruction.  The 
diagnosis was again chronic obstructive pulmonary disease.  
The examiner's opinion was that the veteran's obstructive 
airway disease was not a residual of his pulmonary 
tuberculosis, which was treated successfully.

In accordance with a February 2006 Board remand, the veteran 
was afforded another VA examination in March 2006.  The 
examiner noted that there was no residual pulmonary fibrosis 
due to pulmonary tuberculosis.  In addition, pulmonary 
function tests were reduced, indicating airway obstruction.  
The examiner's diagnosis was moderately severe obstructive 
airways disease.

In accordance with an October 2006 Board remand, the veteran 
was afforded his most recent VA examination in November 2006.  
At that time, the results of pulmonary function tests showed 
severe obstructive airway disease with significant response 
to bronchodilator and DLCO showing reduced diffusing 
capacity.  The diagnoses were chronic obstructive pulmonary 
disease and inactive pulmonary tuberculosis.  The examiner 
noted that there were no residuals from the veteran's 
inactive tuberculosis and no X-ray evidence of pulmonary 
fibrosis.  He also noted that there was no disabling effect 
of the inactive pulmonary tuberculosis, and that the 
veteran's limitations on daily activities were due to his 
chronic obstructive pulmonary disease, unrelated to his 
inactive pulmonary tuberculosis.

The medical evidence herein does not establish impairment due 
to service-connected disability that would merit a 
compensable rating.  The Board notes at the outset that the 
results of some of the pulmonary function testing done during 
the VA examinations of record appears to suggest that the 
requirements for a higher rating have been met under DC 6600.  
However, there are at least three probative medical opinions 
of record to the effect that the veteran's limited 
respiratory function is attributable to nonservice-connected 
chronic obstructive pulmonary disease, not to the service-
connected disability that is under consideration.

Under the law governing claims for increase in disability 
compensation, those manifestations of nonservice-connected 
disabilities are not to be used in establishing the 
evaluation of a service-connected disability.  See 38 C.F.R. 
§ 4.14.  See also, Mittleider v. West, 11 Vet. App. 181, 182 
(1998) (VA must be able to clinically distinguish -- by 
competent medical opinion, the extent of symptoms that are 
attributable to service-related causes from those that are 
not).  Where it is not possible to separate the effects of 
service-connected and nonservice-connected conditions, all 
symptoms will generally be attributed to the service-
connected disability.  Mittleider, 11 Vet. App. at 182; 38 
C.F.R. § 3.102.  In the present case, the most recent 
November 2006 VA examiner determined that there are no 
residuals from the veteran's inactive tuberculosis, no X-ray 
evidence of pulmonary fibrosis, and no disabling effects of 
his inactive pulmonary tuberculosis.  He also determined that 
the limitations on the veteran's daily activities are due to 
his chronic obstructive pulmonary disease which is unrelated 
to his inactive pulmonary tuberculosis.  His determination on 
this matter was based on both a physical examination and 
review of the claims file.  Furthermore, as noted above, both 
the April 2005 and May 2005 VA examiners opined that the 
veteran's chronic obstructive pulmonary disease is not a 
residual of his pulmonary tuberculosis, and the September 
2002 examiner opined that the veteran's long history of 
tobacco abuse had contributed significantly to his of severe 
obstructive airway disease.
Accordingly, there are no demonstrable symptoms that are 
attributable to inactive pulmonary tuberculosis that provide 
a basis for a higher rating.

For the foregoing reasons, the claim for a compensable rating 
for inactive pulmonary tuberculosis must be denied because 
the preponderance of the evidence is against the veteran's 
claim, and hence, there is no reasonable doubt to resolve in 
his favor.  38 C.F.R. § 4.3; see also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

Duties to Notify and to Assist Claimants

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   
The record reflects that in March 2004, the veteran was 
provided with the notice required by section 5103(a), to 
include notice that he submit any pertinent evidence in his 
possession.  The Board notes that, even though the letter 
requested a response within 60 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) (evidence must be received by the 
Secretary within one year from the date notice is sent).  The 
veteran was provided the specific notice required by Dingess 
v. Nicholson, 19 Vet. App. 473 (2006) in November 2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores at 43-44. 
The Board acknowledges that the notice provided in March 2004 
and November 2006 did not cover all of the elements of the 
notice required by the recent Vazquez-Flores decision.  
Nonetheless, the Board concludes that the veteran was not 
prejudiced in this instance, as the 2004 and 2006 notice 
suggested types of evidence, including both medical and lay 
evidence, that could support the veteran's claim for 
increase, and the veteran was given the specific rating 
criteria in the statement of the case and supplemental 
statements of the case.  Therefore, he had actual notice of 
the rating criteria to be applied to the disability at issue.  
The veteran also provided specific information concerning his 
disabling manifestations during the course of his claim and 
appeal.

Finally, the Board notes that the veteran's service medical 
records and all other pertinent available records have been 
obtained in this case.  In addition, the veteran has been 
afforded appropriate VA examinations.  Neither the veteran 
nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the denied claim.  The Board is also unaware 
of any such outstanding evidence.

Following the provision of the required notice and the 
completion of all indicated development of the record, the 
originating agency readjudicated the veteran's claim.  In 
sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were not prejudicial to the veteran.


ORDER

A compensable rating for inactive pulmonary tuberculosis is 
denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


